Citation Nr: 1747614	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  17-32 586	)	DATE
	)
	)


THE ISSUE

Whether a June 25, 1984, decision of the Board of Veterans' Appeals (Board) that denied entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), should be revised or reversed on the grounds of clear and unmistakable error (CUE).

(The issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is addressed in a separate Board decision.)


REPRESENTATION

Moving party represented by:  Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran, who is the Moving Party, had active service from January 1969 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on a motion filed by the attorney of the Veteran, the Moving Party, in May 2017.


FINDINGS OF FACT

1.  In a June 25, 1984, decision, the Board denied entitlement to a TDIU.

2.  The Moving Party has not alleged any error of fact or law in the foregoing decision that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the outcome would have been manifestly changed but for the error. 


CONCLUSION OF LAW

The criteria for revision or reversal of the June 25, 1984, Board decision denying entitlement to a TDIU on the grounds of CUE are not met.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400 - 20.1411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that statutory and regulatory notice and duty to assist provisions are not applicable to the instant CUE motion for the reason that a CUE motion is not a claim or an application for VA benefits and therefore, duties associated with such claims or applications are inapplicable.  38 C.F.R. § 20.1411 (c), (d) (2016); see also Livesay v. Principi, 15 Vet. App. 165, 179 (2001).

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 (2016).  

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a) (2016); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

The question of whether CUE is present in a prior determination is analyzed under a three-pronged test.  First, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator, that is, more than a simple disagreement as to how the facts were weighed and evaluated; or that the statutory or regulatory provisions existing at that time were incorrectly applied.  Second, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992); see also 38 C.F.R. § 20.1403(b)(1) (2016).  

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c) (2016).

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) (2016).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e) (2016).

A motion must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and an explanation of why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations, failure to give due process, or any other general, non-specific allegations of error are insufficient to satisfy the requirement of the previous sentence.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(b) (2016); see also Simmons v. Principi, 17 Vet. App. 104, 114 (2003).

Simply claiming CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  See Russell, 3 Vet. App. 310.  Similarly, neither are too broad, general, and unspecified allegations of error based on the failure to follow regulations, failure to give due process, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of error.  If a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant also must give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  There is a presumption of validity to otherwise final decisions, and the presumption is even stronger where the decision is being collaterally attacked as in a CUE claim.  Id.   

A longitudinal review of the record revealed that the Veteran was awarded entitlement to a TDIU effective from January 1, 1973.

In an October 1981 rating decision, the RO terminated the Veteran's TDIU, effective January 1, 1982, under Veterans Affairs Regulation (VAR) 1105(E) (codified at 38 C.F.R. § 3.105(e) (1981)) based on a showing of improvement following a September 1981 VA review examination report.  The RO also recharacterized the Veteran's left knee disability under Diagnostic Codes 5314-5257 and reduced the service-connected left knee postoperative residuals of quadricepsplasty with anterior cruciate ligament instability from 60 percent to 30 percent, effective January 1, 1982.  It found that objective medical findings did not support the conclusion that the Veteran's lack of employment derives from the limitations imposed by his service-connected left knee disability.  Entitlement to the 100 percent rate due to individual unemployability was therefore terminated.  The Veteran was notified of the decision that same month and filed a timely notice of disagreement in November 1981, indicating that his knee had not improved.

In a June 25, 1984, decision, the Board denied entitlement to a total disability rating for compensation purposes based on individual unemployability.  It was noted that the appeal was from rating actions that in part, terminated the Veteran's entitlement to individual unemployability benefits.  The Veteran was noted to contend that he was unable to perform substantially gainful employment because of his service-connected left knee condition.  He argued that his left knee condition was so severe that he must constantly wear a knee brace and could not perform activities which required bending.  Evidence of record was noted to reflect the Veteran had occupational experience as a gas station attendant, janitor, and automobile mechanic, had a high school education, had not been gainfully employed since 1972, that he had surgery on the left knee in June 1972, and subsequently wore a full-length leg brace on the left lower extremity.  During the September 1981 VA examination, the Veteran was noted to report that he did not feel he could ever return to work as an automobile mechanic because of the leg brace he wore.  In the examiner's opinion, there was nothing in either knee to prevent employment. 

The Board noted that total disability ratings for compensation may be assigned where the schedular rating for the service-connected disabilities was less than 100 percent when it was found that the service-connected disabilities were sufficient to produce unemployability without regard to advancing age, citing to 38 C.F.R. §§ 3.321, 3.340, 3.341, and 4.16.  The Board noted that the Veteran's service-connected left knee disability was productive of some ligamentous instability, but the Veteran was able to walk on it albeit with a stiff-legged gait due to a left leg brace.  The Board found that his disability may well preclude employment involving extensive walking or standing, but did not find its severity to be such as to preclude less strenuous employment.  It was highlighted that the Veteran had a high school education, which clearly qualified him for nonstrenuous or even sedentary work.  In summary, the Board did not find that the Veteran was so handicapped by his service-connected disability as to be precluded from following some appropriate employment.  Moreover, based solely on the service-connected left knee disability, the Board specifically made a finding that there was clear and convincing evidence that the Veteran was employable.  

The Board found that the Veteran's service-connected left knee disability was not of sufficient severity as would prevent him from engaging in some form of substantially gainful employment consistent with his education and occupational experience.  It was noted that the Veteran's left knee disability was manifested by subjective pain with clinical evidence principally of anterior cruciate ligamentous instability, degenerative changes on X-ray, and full range of motion of the knee.  The Board then concluded that entitlement to a total rating for compensation purposes based on individual unemployability was not established, noting that the appeal was denied in its entirety. 

The Board notes that the June 25, 1984, Board decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 20.1100(a), 20.1104, 20.1105 (2016).  In addition, the subsuming doctrine holds that when a rating decision is appealed to and affirmed by the Board, a claimant may not collaterally attack the RO decision via CUE because it has been "subsumed" by the Board's decision.  38 C.F.R. § 20.1104 (2016); see also Duran v. Brown, 7 Vet. App. 216, 224 (1994); Johnston v. West, 11 Vet. App. 240, 241 (1998).

In the May 2017 motion, the Veteran's attorney asserted that the June 1984 Board decision warranted revision on the grounds of CUE.  It was noted that the Veteran did not assert that the correct facts were not before the adjudicator at the time of the June 1984 Board decision but that he sought to establish that a statute or regulation was incorrectly applied and that the failure manifestly changed the outcome of his claim.  The specific CUE he alleged was that the Board erred when it terminated the Veteran's TDIU rating without observing applicable law.

It was indicated that 38 F.R. § 3.343(c) (1984) provided that "in reducing a rating of 100 percent service-connected disability based on individual unemployability, the provisions of § 3.105(e) are for application but caution must be exercised that actual unemployability is established by clear and convincing evidence."  Despite these specific requirements, the Veteran's attorney asserted that the Board in 1984, neither considered nor applied the regulation.  The attorney then cited to more recent case law, noting it was clear that when VA reduces a veteran's disability rating without observing the applicable VA regulations, the reduction is void ab initio.  Sorakubo v. Principi, 16 Vet. App. 120, 123-24 (2002) (citing Kitchens v. Brown, 7 Vet.App. 320, 325 (1995) and Brown v. Brown, 5 Vet.App. 413, 421 (1993)).

The attorney further argued that the June 1984 Board decision never indicated that TDIU was being terminated on the basis of CUE.  Rather, the reason for the termination of the Veteran's TDIU provided by the Board was that entitlement to TDIU was not established.  As entitlement to TDIU was not terminated on the basis of CUE, it was VA's burden, pursuant to 38 C.F.R. § 3.343(c), to establish that actual employability was established by clear and convincing evidence before the Veteran's TDIU could be terminated.  In 1984, when it terminated the Veteran's TDIU, the attorney asserted that the Board completely ignored the requirements of 38 C.F.R. § 3.343.  Instead of assuming the burden to prove that all the evidence of record clearly and convincingly established actual employability, the Board shifted the burden of proof to the Veteran to establish continued entitlement to TDIU.

Given the fact that it was VA's burden to show that all the evidence of record clearly and convincingly demonstrated actual employability, the attorney indicated that the Board's termination of TDIU on those facts was indefensible.  The attorney further commented that the Board's decision itself recognized that, at the time of the decision, the Veteran was still unemployed and had last worked in 1972.  Therefore, the attorney asserted that the Board could not demonstrate by clear and convincing evidence that actual employability was established and committed CUE when it completely ignored the requirements of 38 C.F.R. § 3.343, terminating the Veteran's TDIU.  The attorney argued that it was undebatable that the Board erred when, in the June 1984 decision of the Veteran's claim, it failed to follow its own procedures and improperly shifted the burden of proof to the Veteran to establish entitlement to TDIU, contrary to the express provisions of 38 C.F.R. § 3.343(c).  Had these errors not occurred, the attorney contended that the outcome of the Veteran's case would have manifestly been different.

VA law applicable at the time of the June 1984 Board decision provided that where the reduction in employability status was considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  The reduction will be made effective the last day of the month in which a 60-day period from date of notice to the payee expires.  The veteran will be notified that at his latest address of record of the action taken and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence.  38 C.F.R. § 3.105(e) (1984).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Administrator shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Chief Benefits Director or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (1984).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a) (1984).

Subject to the limitation in paragraph (b) of this section, total-disability compensation ratings may be assigned under the provisions of §3.340.  However, if the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) (1984).

In reducing the rating of 100 percent service connected disability based on individual unemployability, the provisions of 38 C.F.R. § 3.105(e) are for application but caution must be exercised in such a determination that actual employability is established by clear and convincing evidence.  38 C.F.R. § 3.343(c) (1984).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided That, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a) (1984).

It is the established policy of the Veterans Administration that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (1984).

Here, the Moving Party has not alleged any error of fact or law in the foregoing June 1984 Board decision that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.

The Board is cognizant that in the June 1984 Board decision it recognized that the question of propriety of the termination the Veteran's entitlement to individual unemployability benefits was in fact before it but framed the issue as one of entitlement to a total rating for compensation purposes based on individual unemployability.  The Board further acknowledges that it did not cite to 38 C.F.R. §§ 3.105(e) or 3.343(c) in the June 1984 decision and instead, only cited to 38 C.F.R. §§ 3.321, 3.340, 3.341, and 4.16.  

Despite any errors committed, the Board finds that the outcome of the decision would not have been manifestly different.  As an initial matter, the reduction in benefits was promulgated on October 19, 1981, with an effective date of January 1, 1982, and the Veteran was notified of this action.  While the Board did not discuss the provisions of 38 C.F.R. § 3.105(e), which specify that the reduction be made effective 60 days from the date of the notice of the reduction to afford the Veteran time to present additional evidence, evidence of record at the time of the decision shows that those provisions were clearly met.

Here, the attorney has alleged that VA shifted the burden of proof to the Veteran to establish continued entitlement to TDIU and noted that to establish the propriety of severance of TDIU, actual employability must have been shown by clear and convincing evidence under 38 C.F.R. § 3.343(c) (1984).  However, in the June 1984 Board decision, the Board made an affirmative finding that there was clear and convincing evidence that the Veteran was employable.  It also acknowledged that Veteran had occupational experience as a gas station attendant, janitor, and automobile mechanic, had a high school education, had not been gainfully employed since 1972, had multiple surgeries on the left knee, and subsequently wore a full-length left leg brace.  It further noted that evidence of record at the time of the June 1984 decision reflected that the Veteran's service-connected left knee disability was manifested by subjective pain with clinical evidence principally of anterior cruciate ligamentous instability, degenerative changes on X-ray, and full range of motion of the knee as well as contained the September 1981 VA examiner's opinion that there was nothing in either knee to prevent employment.  Again, while the Board did not specifically cite to 38 C.F.R. § 3.343(c), it did apply and discuss the actual terminology and provisions of that regulation in the June 1984 decision. 

The Board has also considered the assertions by the attorney that the Board recognized that the Veteran was still unemployed and had last worked in 1972, at the time of the June 1984 decision, and thus, could not demonstrate by clear and convincing evidence that actual employability was established.  However, disagreement as to the weight afforded to various pieces of evidence cannot constitute CUE.  See, e.g., Russell, 3 Vet. App. at 313-14.

As the correct facts were before the adjudicator and any errors, if made, would not have manifestly changed the outcome of the appeal, the Board must deny the May 2017 motion to revise or reverse the June 25, 1984, Board decision denying entitlement to a TDIU on the grounds of CUE.

Finally, with regard to CUE motions, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 20.1411(a) (2016); see also Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell, 3 Vet. App. at 313)(it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE motion because the nature of such a motion is that it involve more than a disagreement as to how the facts were weighed or evaluated).


ORDER

The motion to revise or reverse the June 25, 1984, Board decision denying entitlement to a TDIU on the grounds of CUE is denied.



                       ____________________________________________
	MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



